Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 14, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “wherein the location information includes mobility management data associated with the UE … generating, by the NWDAF, a mobility management parameter based on the collected location information, sending, by the NWDAF to a policy and control function (PCF), a policy recommendation based on the generated mobility management parameters … wherein mobility management data is collected from a second NF and indicates a cell that the UE enters and a time at which the UE enters the cell.”  Independent claims 16 and 20 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Edge et al. (US 2018/0054796) teaches collecting, by the NWDAF, location information associated with a user equipment (UE) or a group of UE (“At stage 208, the MME 108 sends an LCS-AP Location Request message to the E-SMLC 110” – See [0109]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The MME/NWDAF collects location information associated with the UE at step 210); and in response to the request, sending by the NWDAF to the NF, a result of data analytics based on the collected location information (“At stage 211, the MME 108 transmits an ELP Provide Subscriber Location Acknowledge message to the GMLC 116 that includes the last known location of the UE 102 received at stage 210 and the time (and date) for the last known location” – See [0112]; See also Fig. 2; The MME/NWDAF sends the result of the collected location information to the GMLC/NF in step 211).  Edge does not teach generating, by the NWDAF, a mobility management parameter based on the collected location information, wherein the location information includes a cell that the UE enters and a time at which the UE enters the cell.  Nor does Edge teach making a policy recommendation based on the generated mobility management parameters.  Thus, Edge does not teach the limitations “generating, by the NWDAF, a mobility management parameter based on the collected location information, sending, by the NWDAF to a policy and control function (PCF), a policy recommendation based on the generated mobility management parameters.”
Kamath et al. (US 2017/0230269) teaches general concepts related to generating sets of recommended QoS parameters (See Abstract).  Akoum et al. (US 2017/0215094) teaches an optimization entity that can give recommendations for policy and network planning (See [0052]).  Andersson et al. (US 2016/0277953) teaches determining transport conditions as a recommendation for transmission parameters (See [0078]).  Lee (US 2012/0158949) teaches making various policy recommendations (See [0044]).  Li et al. (WO 2015/089802 A1) teaches sending a policy recommendation to a PCRF (“Step 208: The Analyzer sends the suggested PCC rule to the PCRF” – See p. 12 of attached translation).  However, Kamath, Akoum, Andersson, Lee and Li do not teach generating “a mobility management parameter based on the collected location information” and “sending, by the NWDAF to a policy and control function (PCF), a policy recommendation based on the generated mobility management parameters,” and wherein the location information includes a cell that the UE enters and a time at which the UE enters the cell.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-3 and 6-22 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478